[Cite as State v. Watson, 2015-Ohio-4517.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :   Appellate Case No. 26347
         Plaintiff-Appellee                        :
                                                   :   Trial Court Case No. 13-CR-2983
 v.                                                :
                                                   :   (Criminal Appeal from
 LYNNTONIO WATSON                                  :    Common Pleas Court)
                                                   :
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                           Rendered on the 30th day of October, 2015.

                                              ...........

MATHIAS H. HECK, JR., by KIRSTEN A. BRANDT, Atty. Reg. No. 0070162, Montgomery
County Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, P.O.
Box 972, 301 West Third Street, Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

JEFFREY T. GRAMZA, Atty. Reg. No. 0053392, Talbott Tower, Suite 1210, 131 North
Ludlow Street, Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                             .............

FAIN, J.

        {¶ 1} Defendant-appellant Lynntonio Watson appeals from his conviction and
                                                                                        -2-


sentence for Murder, Felonious Assault, and Having a Weapon While Under a Disability.

Watson contends that the State did not present evidence sufficient to support the

convictions, and that the convictions are against the manifest weight of the evidence. He

further contends that the trial court erred by preventing trial counsel from impeaching one

of the victim witnesses on cross-examination.

       {¶ 2} We conclude that there is sufficient evidence in the record to sustain the

convictions, and that the convictions are not against the manifest weight of the evidence.

We further conclude that the trial court did not abuse its discretion with regard to the

admission of impeachment evidence.

       {¶ 3} Accordingly, the judgment of the trial court is Affirmed.



                                     I. The Shooting

       {¶ 4} One day in early September 2013, Shamarr Bodine, his cousin Martell Gray,

and his friend Robert Wood met at Bodine’s residence. From there, they traveled to the

Whitney Young Estates apartment complex at the intersection of Liscum Drive and

Germantown Pike in Dayton. Once there, Bodine, Wood and Gray stopped to speak

with some people Bodine knew. While talking, the group noticed a male with dreadlocks,

later identified as Watson. Bodine stated that he recognized Watson’s face, having seen

Watson about fifteen times in the past. When the group finished talking, Bodine, Gray,

and Wood proceeded to an apartment, where they talked to a friend of Bodine’s. They

arrived at the apartment some time after 11:00 a.m., and left a few minutes later.

       {¶ 5} As they were crossing Liscum Drive, Bodine noticed Watson, a man Bodine

and Wood knew as Darryl, and a third man approaching them. When they were standing
                                                                                       -3-


on Liscum Drive to the side of an apartment located at 4700 Germantown Pike, Watson

asked Bodine if he was Shamarr, and then said, “[y]ou said you know me.” Bodine

answered that he had seen Watson “around.”           Watson then said that Bodine had

accused him of killing Bodine’s brother. At that point Watson drew a gun, told the trio

not to move, and immediately began firing at them.

        {¶ 6} According to Wood, Watson shot at Bodine, then at him. Wood was shot

in the front of his left shoulder. He observed that Watson was the only person shooting.

Wood then ran toward a nearby carwash located on Germantown Pike. The car wash

was to the west of where Watson pulled the gun. While Wood was running, he heard

continued gunfire.

        {¶ 7} Bodine testified that as soon as Watson pulled the gun, he ran back across

Liscum Drive toward the apartment the trio had just left. He ran in a northwesterly

direction.   He had been shot twice.     When he entered the apartment building, he

continued to hear gunfire.

        {¶ 8} At 11:40 a.m., Dayton Police Department Dispatch issued a call regarding

a shooting at 4700 Germantown Pike. Officers arrived on the scene within four minutes

of the dispatch, encountering Bodine and Wood, who had suffered gunshot wounds.

Dayton Police Officer Mathhew Osterday testified that he heard a woman yelling that a

body was located at 1526 Liscum Drive. As Osterday approached, he observed Gray

on the ground gasping for breath. Gray was unable to speak, and died after two or three

breaths. Gray had six gunshot wounds located on his head, left upper arm, left forearm,

left lateral chest, and right shoulder. The bullets to the head and the chest resulted in

fatal injuries.
                                                                                          -4-




       {¶ 9} Police found seven .45 caliber shell casings at the spot where the shootings

began. The casings were comprised of different brands of ammunition. Three more .45

caliber shell casings were found by Gray’s body.

       {¶ 10} It was determined that of the first seven casings (identified as A, B, C, E, F,

G and I) located, five (A, C, E, F, and I) had distinguishing marks indicating that they were

discharged from the same gun. Those casings included Remington Peter, Winchester

and Blazer brands ammunition. The remaining two casings (identified as B and G)

consisted of one Federal and one Remington Peter brand, and likewise had distinguishing

marks indicating that those two had been discharged from the same gun. The State’s

forensic firearms examiner testified that while he believed the two sets of casings had

been fired from different guns, he could not definitively determine whether all seven were

discharged from the same firearm, or from two separate firearms. Additionally, the three

shell casings found by Gray’s body were determined to have been from a .45 caliber gun.

These included two Federal and one Winchester brand ammunition. The expert was

able to determine that all three casings found by Gray’s body were from the same gun as

the two casings labelled B and G.

       {¶ 11} On the day of the shooting, the Dayton detective who was assigned as the

lead investigator went to the Miami Valley Hospital to speak to Wood. Wood described

what happened, but said that he did not know who shot him. Wood then signed a non-

prosecution form.

       {¶ 12} Bodine was released from the hospital. He met Detective House at the

detective section of the Safety Building.      Bodine described the shooter as having
                                                                                       -5-


shoulder-length black dreadlocks.

       {¶ 13} Within two days, the police developed Watson as a suspect.           House

prepared a photo-array spreadsheet containing Watson’s picture.          Detective Cope

showed the array to Wood on September 10, 2013, while Wood was still in the hospital.

Wood stated that he did not want to pursue charges, but he pointed to Watson’s picture

in the array. Wood refused to circle the picture, or to sign the array. The following day,

Bodine was shown the array by Sergeant Blommel. Bodine immediately pointed to

Watson’s picture.

       {¶ 14} Watson was arrested in September 2013.           At that time, he was a

passenger in a vehicle driven by his wife. Watson’s dreadlocks were dyed bright red on

the tips.   Following a consent to search the car, the police found a suitcase and a

garbage bag in the trunk. The garbage bag contained male clothing, some paperwork

bearing Watson’s name, a purple Crown Royal bag, and a white shopping bag. The

Crown Royal bag contained thirteen loose rounds of Federal brand .45 caliber

ammunition. The white shopping bag contained a fifty-count box of Federal brand .45

caliber ammunition, with twenty of the rounds missing.          The suitcase contained

prescription medication bottles bearing Watson’s name. Watson admitted ownership of

the clothing, but denied that the ammunition was his.



                            II. The Course of Proceedings

       {¶ 15} Watson was indicted on two counts of Murder, six counts of Felonious

Assault, and one count of Having a Weapon While Under a Disability. The Murder and

Felonious Assault counts were accompanied by firearm specifications.
                                                                                        -6-




       {¶ 16} Watson waived his right to a jury trial with regard to the count of Having a

Weapon While Under Disability. The trial court found him guilty on that count. The

remaining charges were tried to a jury.     The State asked for, and received, a jury

instruction on Complicity, in accordance with R.C. 2923.03(A)(2). Watson was convicted

on all counts.

       {¶ 17} The trial court sentenced Watson to an aggregate sentence of 37 years to

life in prison. Watson appeals.



         III. The Judgment Is Supported by Sufficient Evidence, and Is Not

                      Against the Manifest Weight of the Evidence

       {¶ 18} Watson’s First Assignment of Error states:

                 THE JURY VERDICT WAS AGAINST THE MANIFEST WEIGHT OF

       THE       EVIDENCE,    AND     THE    EVIDENCE       PRESENTED        WAS

       INSUFFICIENT, AS A MATTER OF LAW, TO PROVE THE APPELLANT’S

       GUILT BEYOND A REASONABLE DOUBT.

       {¶ 19} Watson contends that the State failed to prove that he fired the shots that

killed Gray and injured Wood and Bodine. In support, he argues that no one saw him

shoot, and that the evidence conclusively establishes there were two guns used in the

commission of the offense.     Watson argues that the State failed to prove that he

committed the offenses either as a principal or as an aider and abettor. Watson further

argues that even if Wood did claim to observe Watson shooting, his testimony at trial was

not credible.
                                                                                          -7-




       {¶ 20} When a defendant challenges the sufficiency of the evidence, the defendant

is arguing that the State presented inadequate evidence on an element of the offense to

sustain the verdict as a matter of law. State v. Hawn, 138 Ohio App. 3d 449, 471, 741
N.E.2d 594 (2d Dist. 2000). “An appellate court's function when reviewing the sufficiency

of the evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince the average mind

of the defendant's guilt beyond a reasonable doubt. The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt.”

State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 21} Our analysis is different when reviewing a manifest-weight argument.

When a conviction is challenged on appeal as being against the weight of the evidence,

an appellate court must review the entire record, weigh the evidence and all reasonable

inferences, consider witness credibility, and determine whether, in resolving conflicts in

the evidence, the trier of fact “clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be reversed and a new trial ordered.”           State v.

Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997). A judgment should be

reversed as being against the manifest weight of the evidence “only in the exceptional

case in which the evidence weighs heavily against the conviction.” State v. Martin, 20
Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist. 1983).

       {¶ 22} During trial, both Bodine and Wood testified that Watson pulled a gun from

his right pocket, and told them not to move. Wood testified that Bodine was shot first,
                                                                                       -8-


and then Wood was shot in the front of his left shoulder. He testified that he observed

that Watson was the only person shooting. Wood then ran toward a nearby carwash.

While he was running, he heard shots still being fired.

      {¶ 23} Bodine testified that he immediately turned to run, and within two seconds

heard gunshots. He testified that he glanced back to see if he was being chased, and

he observed Watson chasing him, and still shooting. Bodine was shot in the back of his

shoulder, and once in the arm. Bodine ran into the apartment building that he, Wood,

and Gray had just left. After entering the building, he continued to hear shots.

      {¶ 24} The evidence shows that the hat Gray had been wearing was located

beside two of the casings found in the location where Watson initially began shooting. It

had Gray’s blood on it, indicating that Gray was shot during the initial shooting when

Bodine and Wood saw only Watson wielding a gun.           Gray’s body was located just

adjacent to 1526 Liscum Drive, which indicates that he, like Bodine, ran back across

Liscum Drive when the shooting began.

      {¶ 25} Seven bullet casings, including the two identified as B and G, were found

where Watson initially began shooting. Furthermore, three shell casings found by Gray’s

body were identified as having been fired by the same gun as B and G. Three of those

five shells were Federal brand.     Federal brand ammunition was found, at the time

Watson was arrested, in the bag containing Watson’s belongings.

      {¶ 26} During his police interview, Watson insisted that he had spent the day of the

shooting in a residence located at 1571 Graham Place. However, the State presented

the testimony of FBI Special Agent Kevin Horan, who was qualified as an expert in the

field of cellular telephone record analysis. Horan testified that he conducted a study of
                                                                                       -9-


the cellular telephone towers in the area of the shooting, and determined that the

telephone recovered from Watson’s pocket during his arrest had been in the area of the

shooting during the time of the shooting. Specifically, the phone had been “pinging” off

a cellular telephone tower that serviced the apartment complex where the shootings

occurred. The phone was determined to have been pinging off that tower at regular

intervals before the shooting up until 3:13 p.m. afterwards. Horan testified that the cell

phone recovered from Watson would have utilized a different tower had it been in the

area of 1571 Graham Place. Watson told the police that the cellular phone in question

belonged to his wife. However, the evidence showed that after the shooting, the phone

made calls to Watson’s wife, his girlfriend, and his mistress. Indeed, over 560 calls were

made to the mistress’s phone that day.

       {¶ 27} The State also presented evidence that Watson’s mistress lived in

Apartment K of a building in the same area as the shooting. The police found that a

bullet had penetrated the outer wall of Apartment L, which was next to Apartment K. At

the same time as a forensic team was in Apartment L retrieving the bullet, the cellular

telephone recovered from Watson’s pocket on the day of his arrest received a text

message from the mistress’s cellular telephone stating, “[d]on’t open the door.”

       {¶ 28} There was evidence presented that Watson left the area for a few days

following the shooting At the time of his arrest, following his return, he had changed his

hair by dying the tips of his dreadlocks red.

       {¶ 29} Evidence was also presented that Bodine was serving a prison term on an

unrelated charge at the time this case came to trial. Approximately 90 days before trial,

Bodine began to receive threats that he would be hurt if he testified. About three weeks
                                                                                        -10-


before trial, he was approached in the prison yard and told that if he signed a blank piece

of paper presented to him by other inmates, he would be safe. Bodine signed the paper.

A few days later he noted that his prison identification card was missing.

       {¶ 30} Bodine testified at trial on July 29, 2014.    The following day, defense

counsel presented to the prosecutor an affidavit that counsel had received that day from

Watson. The affidavit was signed by Bodine, and had been notarized on July 15, 2014.

The affidavit essentially recanted Bodine’s testimony, and indicated that Watson was not

the shooter. It was noted that the handwriting in the body of the affidavit was different

from Bodine’s signature, and that the affidavit indicated that the shooting had occurred

later in the afternoon, rather than the actual morning time. Bodine and House testified

that Bodine denied signing an affidavit with any text, and Bodine denied any desire to

recant his trial testimony.

       {¶ 31} Finally, on August 1, 2014, Bodine and Watson came into contact as they

were being transported to court from the jail. Watson asked Bodine why he took the

stand. Watson also addressed other inmates stating, “[o]ne of y’all beat him up and I’ll

give y’all four phone cards.” Watson also called Bodine a “snitch,” and a “bitch.”

       {¶ 32} Bodine and Wood both positively identified Watson as the person with the

gun.   Wood testified that Watson shot him and Bodine.         Bodine testified that while

running, he looked back and observed Watson giving chase while firing. The evidence

indicates that Wood ran off to a carwash, and continued to hear shots fired. Bodine

reached the apartment building he entered after the shooting, and continued to hear

shooting. Gray’s body was found in between the area where the shooting began and the

apartment building where Bodine sought refuge. The casings around Gray’s body were a
                                                                                          -11-


match to some of the casings found at the sight of the initial shots. Gray’s bloody cap

was found next to casings where the initial shots were fired. The police found Federal

brand shells by Gray’s body and at the site of the initial shooting. They also found

Federal brand bullets with Watson’s belongings seized during his arrest. The cell phone

records indicate that Watson was in the vicinity of the shooting. He left town, changed

his appearance, and threatened Bodine. We conclude that this evidence is sufficient to

permit a reasonable jury to find, beyond reasonable doubt, that Watson was the person

who shot all three victims.

       {¶ 33} We next turn to Watson’s claim that Wood’s testimony lacks credibility.

Watson contends that the fact that Wood changed his story between his statement to the

police and his testimony at trial renders his testimony at trial incredible. He further argues

that Wood contradicted his own testimony by initially testifying that he saw Watson shoot

Bodine and then shoot him before he ran, but admitting on cross-examination that he ran

away as soon as he saw the gun.

       {¶ 34} As previously noted, Wood initially declined to cooperate with the police

investigation, going so far as to tell the police that he did not know who shot him and

signing a non-prosecution form.       He later identified Watson on a photo array, but

declined to sign the array or circle Watson’s picture. Wood then testified at trial that

Watson shot him and Bodine.

       {¶ 35} During his testimony, Wood admitted that he initially informed the police that

he did not know who shot him. When asked why he did so, Wood stated, “[b]ecause I

didn’t want to have nothing to do with it. I was scared. * * I was going to get killed or

something - - something was going to happen me [sic].” Tr. 359. Detective House
                                                                                                 -12-


testified that Wood appeared scared when he initially indicated that he did not want to

pursue charges against the shooter.

       {¶ 36} “The credibility of the witnesses and the weight to be given to their testimony

are matters for the trier of facts to resolve.” State v. Smith, 2d Dist. Montgomery No.

25462, 2013–Ohio–5345, ¶ 15. “This court will not substitute its judgment for that of the

trier of facts on the issue of witness credibility unless it is patently apparent that the trier

of fact lost its way in arriving at its verdict.” Id. at ¶ 16. The jury, as the trier of fact in this

case, was free to believe some, all, or none of Wood’s testimony. Wood was subjected

to cross-examination regarding his reason for not initially cooperating with the police.

We conclude that Wood’s explanation of his reason for not initially identifying Watson is

not inherently incredible; therefore, we conclude that the jury did not lose its way in

crediting Wood’s testimony.

       {¶ 37} We next address the argument that Wood’s testimony at trial was

contradictory.    Specifically, Watson claims that Wood initially testified that he saw

Watson fire the gun, but later contradicted himself by claiming that, upon seeing the gun,

he immediately turned and ran. We disagree with this characterization of the testimony.

Our review of the transcript does not reveal any contradiction. Wood testified that he

saw Watson draw the gun, then shoot Bodine, then shoot him, and at that point he

immediately turned and ran away. This testimony is corroborated by the fact that Wood

was shot in the front of his shoulder. We again find nothing inherently incredible in

Wood’s testimony, and conclude that the jury did not lose its way in crediting Wood’s

testimony.

       {¶ 38} Based upon the record before us, we conclude that Watson’s conviction is
                                                                                       -13-


supported by legally sufficient evidence and is not against the manifest weight of the

evidence. The First Assignment of Error is overruled.



       IV. The Trial Court Did Not Abuse its Discretion in Declining to Permit

         Watson to Ask a Victim Witness, on Cross-Examination, about the

           Existence of “Bad Feelings” Between the Witness’s Family and

                                      Watson’s Family

       {¶ 39} Watson’s Second Assignment of Error is as follows:

               THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT

       RULED THAT APPELLANT’S TRIAL COUNSEL COULD NOT IMPEACH

       CREDIBILITY AND DEMONSTRATE MOTIVE TO LIE AT CROSS-

       EXAMINATION OF A GOVERNMENT WITNESS WHO IDENTIFIED

       APPELLANT AS THE PERPETRATOR.

       {¶ 40} Watson contends that he was denied his right to effectively cross-examine

Bodine at trial. Specifically, he contends that the trial court improperly denied him the

right to question Bodine “related to trouble and bad feelings that [Bodine] and his family

had toward [Watson’s] family.” He argues that he was therefore improperly denied the

right to question Bodine’s motivation to lie as affecting his credibility at trial.

       {¶ 41} Prior to Bodine’s testimony, defense counsel sought to exclude any

questions by the State regarding alleged threats made against Bodine by, or at the behest

of, Watson.    Thereafter, during defense counsel’s cross-examination of Bodine, the

following colloquy took place:

       Q: Mr. Watson has a big family, doesn’t he?
                                                                                          -14-


       A: Yes.

       Q: Okay. You’ve had trouble with some of them, haven’t you?

       A: No.

       Q: Some of your relatives have bad feelings about his relatives, don’t they?

       {¶ 42} At that point the prosecutor entered an objection questioning the relevancy

of the question, and noting that this line of questioning would potentially open the door for

the State to ask Bodine questions regarding threats made against him. The trial court

found that the relevancy was “marginal,” and that such questioning could open the door

to the evidence that defense counsel had wanted excluded, which the trial court agreed

would be unfairly prejudicial to Watson.

       {¶ 43} We disagree with the State and the trial court’s assessment that the

evidence regarding the relationship between the two families in question was not relevant.

Evid.R. 616(A) provides that “[b]ias, prejudice, interest, or any motive to misrepresent

may be shown to impeach the witness either by examination of the witness or by extrinsic

evidence.” “Because the possible bias of a witness is always significant in assessing

credibility, the trier of fact must be sufficiently informed of the underlying relationships,

circumstances, and influences operating on the witness * * *.” State v. Williams, 61 Ohio

App.3d 594, 597, 573 N.E.2d 704 (9th Dist. 1988). Evidence that witnesses, defendants,

and victims, as well as their families, may have bad relationships is potentially evidence

of bias.

       {¶ 44} However, we note that the trial court did not merely sustain the objection

based upon a finding that the evidence was not relevant. The trial court went on to

indicate that the relevance of the evidence was significantly outweighed by the possible
                                                                                         -15-


unfair prejudice that would result from the evidence of threats against the witness, which

defense counsel had sought to be excluded. 1            We conclude that, under these

circumstances, the trial court did not abuse its discretion in sustaining an objection to a

line of questioning that may have resulted in unfair prejudice and confusion of the issues.

Evid.R. 403(A).

       {¶ 45} When Bodine was later recalled to the stand, the issue of the threats made

by Watson was admitted. During this testimony, Bodine admitted that at the time of the

confrontation between him and Watson that occurred while they were being transported

from jail to the courtroom, Watson asked Bodine why he took the stand. Bodine testified

that he responded, “[b]ecause you killed my cousin.” This statement clearly indicated a

potential source of bias on the part of Bodine, and the jury was clearly made aware of

that bias.   Because Watson was able to present this potential bias to the jury, we

conclude that the trial court’s previous ruling, even if it had been erroneous, would not

have been so prejudicial as to merit reversal.

       {¶ 46} The Second Assignment of Error is overruled.



                                        I.     Conclusion

       {¶ 47} Both of Watson’s assignments of error having been overruled, the judgment

of the trial court is Affirmed.

                                      .............



1
   At oral argument, Watson contended that trial counsel, during the discussion of the
State’s objection, indicated that counsel was willing to proceed with the line of questioning
regardless of the danger of opening the door to questions regarding threats made. We
find nothing in the record to support this claim.
                                        -16-




FROELICH, P.J., and HALL, J., concur.



Copies mailed to:

Mathias H. Heck
Kirsten A. Brandt
Jeffrey T. Gramza
Hon. Barbara P. Gorman